After an examination of the evidence we find that the charge regarding the Stockwell loan is not sustained by the evidence. It appears that Stockwell treated Mix as a debtor from whom money was due on his note. Mix was not acting as attorney, and the relationship was that of debtor and creditor. He, therefore, should not be charged with unprofessional conduct as an attorney. The findings of the Appellate Division in this respect should be reversed and the charge dismissed.
As to the other charge, however, the retention of money paid by Joseph Thomas to satisfy a judgment, we cannot say that there is no evidence to sustain the findings of the Appellate Division. We remit the matter to the Appellate Division to determine whether disciplinary action should follow from that charge.
The order should be reversed and the matter remitted to the Appellate Division in accordance with this opinion.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN and FINCH, JJ., concur; RIPPEY, J., taking no part.
Order reversed, etc. *Page 186